Exhibit 99.2 Consolidated Report to the Financial Community FirstQuarter 2012 (Released May 1, 2012)(Unaudited) HIGHLIGHTS After-Tax EPS Variance Analysis 1st.Qtr. 1Q 2011 Basic EPS – GAAP Special Items – 2011 0.60 ● Normalized non-GAAP* earnings, excluding special items, were 1Q 2011 NormalizedBasic EPS– Non-GAAP * $0.82per basic share for the first quarter of 2012, compared with Distribution Deliveries (0.05) firstquarter 2011 earnings of $0.75 per basic share. GAAP earnings Commodity Margin (0.02) for the first quarter of 2012 were $0.73 per basic share, compared with O&M Expenses 0.08 first quarter 2011 earnings of $0.15 per basic share. Interest Expense 0.02 General Taxes 0.01 Increased Shares Outstanding (0.14) In December 2011, FirstEnergy Corp. adopted a change in the method Allegheny Companies (a) 0.17 of accounting for pension plans and other post-employment benefits 1Q 2012 NormalizedBasic EPS– Non-GAAP * (OPEB). The change was retroactively applied to prior years. Results Special Items - 2012 (0.09) for the first quarter of 2011 have been revised to include the impact of 1Q 2012 Basic EPS – GAAP the accounting change and a purchase accounting measurement adjustment identified in the fourth quarter of 2011, as shown below. (a) Reflects Allegheny results for three months in 2012 and one month in 2011. 1Q11 Basic EPS GAAP Special Items Non-GAAP As Originally Reported Adjustments: Pension / OPEB Accounting Purchase Accounting As Revised 1Q 2012 Results vs 1Q 2011 The following explanations reflect variances for FirstEnergy, excluding the Allegheny Companies. First quarter 2012 earnings associated with the Allegheny Companies are noted separately. *The 2012 GAAP to non-GAAP reconciliation statements can be found on page 14 of this report and all GAAP to non-GAAP reconciliation statements are available on the Investor Information section of FirstEnergy Corp.'s website at www.firstenergycorp.com/ir. ● Distribution Deliveries – Lower distribution delivery revenues decreased earnings by $0.05 per share. Electric distribution deliveries decreased 1 million MWH, or 4%, primarily due to the impact of warmer than normal weather. Heating-degree-days were 25% lower than the same period last year and 22% below normal. Residential deliveries decreased 844,000 MWH or 8%, while commercial deliveries decreased 129,000 MWH, or 2%.Industrial deliveries were relatively flat. ● Commodity Margin EPS Summary Commodity Margin EPS - 1Q12 vs 1Q11 Rate Volume Total Contracted Sales - Direct Sales - Governmental Aggregation Sales - Mass Market Sales - POLR Sales - Structured Sales Subtotal - Contracted Sales Wholesale Sales PJM Capacity, FRR Auction REC Activity, Net Fuel Expense Purchased Power Capacity Expense Net Financial Sales and Purchases Net MISO - PJM Transmission Total Increase / (Decrease) (a) ContractedSales – FirstEnergy Solutions Corp.’s (FES) contracted sales increased by 1.8 million MWH, or 9%, and increased earnings by $0.04 per share. FES is successfully executing its retail strategy by continuing to expand in other markets, including Illinois, Michigan, New Jersey, and Maryland.Direct sales increased by 2.7 million MWH, or 28%; mass market sales increased by 1 million MWH, a six-fold increase; and structured sales increased 945,000 MWH. POLR generation sales decreased by 2.8 million MWH, or 48%, due to the combination of a reduced number of tranches served and lower MWHs per tranche.The decreased volume per tranche reflects the impact of mild weather and increased migration of customers away from utilities’ default service.The reduction in POLR sales is in line with FES’ strategy to realign its sales portfolio.Governmental aggregation sales decreased by 156,000 MWH, or 4%, primarily due to the impact of mild weather. Consolidated Report to the Financial Community -1st Quarter 2012 2 FES Contracted Sales - 1Q12 vs.1Q11 (thousand MWH) Retail Non-Retail Direct Aggr. Mass Market POLR Structured Total Contracted Sales Increase / (Decrease) (b) Wholesale Sales – FES wholesale electricity sales decreased by 964,000 MWH, or 98%,and decreased earnings by $0.04 per share. (c) PJM Capacity, Fixed Resource Requirement (FRR) Auction – Higher capacity revenuesincreased earnings by $0.11 per share, with FES receiving capacity revenues beginning in June 2011 in connection with transitioning the ATSI zone from MISO to PJM. (d) Renewable Energy Credit (REC) Sales – Net REC activity decreased earnings by $0.04 per share. (e) Fuel Expenses – Lower fuel expenses increased earnings by $0.10 per share, asongoing competitive generation output for the quarter decreased by 2.4 million MWH, or 13%. Ongoing fossil supercritical generation output decreased by 166,000 MWH, while ongoing subcritical units’ generation output decreased by 3.0 million MWH, in part due to lower demand and soft power prices.Nuclear output increased by 750,000 MWH, primarily due to the absence of a refueling outage in the first quarter of 2012 compared to one refueling outage at Beaver Valley Unit 2 in the first quarter of 2011. (f) Purchased Power – Economic power purchases increased by 3.1 million MWH, or 88%,and decreased earnings by $0.11 per share. FES Purchased Power - 1Q12 vs. 1Q11 (thousand MWH) Bilaterals Spot Total Purchased Power Increase / (Decrease) (g) Capacity Expenses – Higher capacity expenses decreased earnings by $0.13 per share as a result of FES serving more retail load. (h) Net Financial Sales and Purchases – Net financial hedges associated with FES’ sales and generation portfolio decreased earnings by $0.05 per share. (i) Net MISO-PJM Transmission Expenses – The Competitive Energy Services segment’s net MISO-PJM transmission costs increased earnings by $0.10 per share due primarily to lower congestion, network, and transmission line loss expense in PJM. ● O&M Expenses – Lower O&M expenses increased earnings by $0.08 per share, primarily due to the absence of a nuclear refueling outage in the first quarter of 2012 and lower fossil O&M expenses. Consolidated Report to the Financial Community -1st Quarter 2012 3 ● Interest Expense – Lower interest expense increased earnings by $0.02 per share. ● General Taxes –Lower kilowatt-hour excise and sales taxes increased earnings by $0.01 per share. ● Increased Shares Outstanding – The increase in shares outstanding, resulting from the merger with Allegheny Energy, reduced earnings by $0.14 per share. ● Allegheny Companies – The Allegheny Companies contributed $0.17 per share in earnings (full quarter in 2012 compared to one month of Allegheny results included in March 2011). ● Special Items – The following special items were recognized during the first quarter of 2012: Special Items EPS Income taxes (retiree prescription drug subsidy) Regulatory charges Plant closing costs Impact of non-core asset sales / impairments Trust securities impairments Mark-to-market adjustments Merger transaction / integration costs Merger accounting - commodity contracts Total 2012 and 2013 Earnings Guidance Normalized non-GAAP* earnings guidance, excluding special items, remains at $3.30 to $3.60 per basic share for 2012 and $3.10 to $3.40 per basic share for 2013.On a GAAP basis, 2012 and 2013 earnings are estimated to be $2.85 to $3.15 per basic share and $2.92 to $3.22 per basic share, respectively. * The 2012-2013 GAAP to non-GAAP reconciliation statements can be found on page 14 of this report and all GAAP to non-GAAP reconciliation statements are available on the Investor Information section of FirstEnergy Corp.'s website at www.firstenergycorp.com/ir. For additional information, please contact: Irene M. Prezelj Meghan G. Beringer Rey Y. Jimenez Vice President, Investor Relations Director, Investor Relations Manager, Investor Relations (330) 384-3859 (330) 384-5832 (330) 761-4239 Consolidated Report to the Financial Community -1st Quarter 2012 4 FirstEnergy Corp. Consolidated Statements of Income (In millions, except for per share amounts) Three Months Ended March 31 Change Revenues (1 ) Regulated distribution $ $ $ (2 ) Competitive energy services (3 ) Regulated independent transmission 67 42 (4 ) Other and reconciling adjustments ) ) 67 (5 ) Total Revenues Expenses (6 ) Fuel 88 (7 ) Purchased power (8 ) Other operating expenses ) (9 ) Provision for depreciation 60 ) Amortization of regulatory assets, net 75 ) ) General taxes 35 ) Total Expenses ) Operating Income Other Income (Expense) ) Investment income 11 21 ) ) Interest expense ) Capitalized interest 17 18 (1 ) ) Total Other Expense ) Income Before Income Taxes ) Income taxes ) Net Income 47 ) Loss attributable to noncontrolling interest - (5
